I114th CONGRESS2d SessionH. R. 6056IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Ms. Kaptur introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo assess the impact of the North American Free Trade Agreement (NAFTA), to require further negotiation of certain provisions of NAFTA, and to provide for the withdrawal from NAFTA unless certain conditions are met. 
1.Short titleThis Act may be cited as the NAFTA Accountability Act. 2.FindingsThe Congress makes the following findings: 
(1)Rising deficits in united states trade accountsOne of the purposes of the North American Free Trade Agreement (NAFTA), as stated in the preamble, is to create an expanded and secure market for goods and services. Instead, NAFTA has resulted in a spiraling United States trade deficit with Mexico and Canada that exceeded $76,000,000,000 in 2015, and more than $1,800,000,000,000 since the agreement’s inception. Rather than continuous development and expansion as envisioned and growing trade surpluses for the United States, NAFTA has resulted in United States job losses and escalating trade deficits. (2)Erosion of the united states manufacturing baseOne of the purposes of NAFTA is to enhance the competitiveness of firms in the global market. However, rather than increase the ability of the manufacturing sector in the United States to compete in the world market, NAFTA has facilitated and accelerated the outsourcing of United States manufacturing facilities and jobs to lower-wage Mexico. Conservatively, NAFTA has led to nearly 1,000,000 American job losses. Conversely, Mexico has become an export platform displacing United States production. An unprecedented flood of imports of manufactured and agricultural goods now enter the United States. Further, Mexico has experienced an outsourcing of productivity to even lower-wage China, as Chinese imports to Mexico have grown and are imported into the United States. 
(3)NAFTA should not be expandedCongress approved NAFTA in order to achieve economic, social, and environmental benefits for the people of the United States. Based on currently available information, the goals and objectives of NAFTA are not being achieved. Therefore, NAFTA should not be expanded to include any other country. (4)NAFTA to be renegotiated and benefits certifiedBased on the experience with NAFTA since its implementation, it has become evident that further negotiation is required to resolve fundamental inadequacies within NAFTA with respect to trade balances, currency differentials, health and environmental conditions, agricultural provisions, systems of justice, and illegal immigration. If NAFTA is to continue, Congress must require certification of specific measures of economic, social, legal, and environmental progress. Otherwise Congress has no choice but to withdraw its approval of NAFTA. 
3.Conditions for continued participation in NAFTA 
(a)In general 
(1)Withdrawal of approvalNotwithstanding any other provision of law, unless each of the conditions described in paragraph (2) is met— (A)the approval of NAFTA by Congress provided for in section 101(a) of the North American Free Trade Agreement Implementation Act (19 U.S.C. 3311(a)) shall cease to be effective beginning on the date that is 365 days after the date of the enactment of this Act; and 
(B)not later than 6 months after the date of the enactment of this Act, the President shall provide written notice of withdrawal to the Governments of Canada and Mexico in accordance with Article 2205 of NAFTA. (2)Conditions for continuing participation in naftaThe conditions described in this paragraph are met if, not later than 120 days after the date of the enactment of this Act— 
(A)the President— (i)renegotiates the terms of NAFTA in accordance with paragraphs (1), (2), and (3) of subsection (b); and 
(ii)provides the certification to Congress described in subsection (b)(8); (B)the Secretary of Labor and the Secretary of Agriculture provide the certification described in subsection (b)(4); 
(C)the Secretary of Commerce and the Secretary of Agriculture provide the certification described in subsection (b)(5); (D)the Secretary of Agriculture and the Administrator of the Food and Drug Administration provide the certification described in subsection (b)(6)(A); 
(E)the Administrator of the Environmental Protection Agency submits the certification described in subsection (b)(6)(B); and (F)the Attorney General of the United States provides the certification described in subsection (b)(7). 
(b)Areas of renegotiation and certificationThe areas of renegotiation and certification described in this subsection are as follows: (1)Renegotiate nafta to correct trade deficitsThe President is authorized and directed to confer with the Governments of Canada and Mexico and to renegotiate the terms of NAFTA to provide for implementation of emergency adjustments of tariffs, quotas, and other measures to stabilize and balance the flow of trade among NAFTA Parties when the United States has an annual deficit in trade of goods and services with another NAFTA Party that— 
(A)exceeds 10 percent of United States exports to that Party; or (B)equals or exceeds $500,000,000 for 3 or more consecutive years. 
(2)Renegotiate nafta to correct currency distortionsThe President is authorized and directed to confer with the Governments of Canada and Mexico and to renegotiate the terms of NAFTA to provide for the implementation of emergency adjustments of tariffs, quotas, and other measures to mitigate the adverse effects of rapid or substantial changes in exchange rates between the United States dollar and the currency of another NAFTA Party. (3)Renegotiate nafta to correct agricultural provisionsThe President is authorized and directed to confer with the Governments of Canada and Mexico and to renegotiate the terms of NAFTA to establish and strengthen provisions to prevent imports of agricultural commodities from any NAFTA Party from unfairly displacing United States production, to provide improved mechanisms for relief for United States producers that are adversely impacted by such imports, and to address the serious and growing problem of Mexico’s displaced ejido peasant farmers and crime associated with lawlessness in the United States–Mexico border zone. 
(4)Certification of gains in united states jobs and living standardsIf the Secretary of Labor and the Secretary of Agriculture, after consultation with appropriate government agencies and citizen organizations, determine that— (A)the number of jobs resulting from increased exports of United States goods and services to other NAFTA Parties exceeds the number of jobs lost because of imports of goods and services from other NAFTA Parties since January 1, 1994; and 
(B)the purchasing power of wage-earners in the United States has increased since January 1, 1994,the Secretaries shall so certify to Congress. (5)Certification of increased domestic manufacturingIf the Secretary of Commerce and the Secretary of Agriculture, after consultation with the appropriate government agencies and citizen organizations, determine that the export of United States manufactured and agricultural goods to NAFTA Parties exceeds the imports of manufactured and agricultural goods from NAFTA Parties, the Secretaries shall so certify to Congress. In making the determination, the Secretaries shall not include any goods originating outside the United States that are exported to another NAFTA Party, nor imports from another NAFTA Party that are destined for other countries. 
(6)Certification relating to health and environmental standards 
(A)In generalIf the Secretary of Agriculture and the Administrator of the Food and Drug Administration, after consultation with appropriate government agencies and citizen organizations, determine, with respect to imports from NAFTA Parties, that since January 1, 1994, there has been a reduced incidence of contaminated and adulterated food, food containing additives or pesticide residues exceeding United States standards, or food containing additives or pesticide residues which cannot be legally used in the United States, the Secretary and Administrator shall so certify to Congress. In making this determination, all foods and food products, including fruits, vegetables, grains, oilseeds, and meats, both fresh and processed, shall be reviewed. (B)Border area pollutionIf the Administrator of the Environmental Protection Agency determines that conditions affecting public health in the United States–Mexico border zone have not worsened since January 1, 1994, the Administrator shall so certify to Congress. 
(7)Certification relating to illegal drugsIf the Attorney General of the United States determines, after a review by the Drug Enforcement Administration and consultation with appropriate government agencies and citizen organizations, that increased imports from NAFTA Parties are not resulting in an increase in crime with illegal drugs or other controlled substances from Mexico or Canada, the Attorney General shall so certify to Congress. (8)Certification relating to democracy and human freedomsIf the President, after consultation with appropriate government agencies, international organizations, and citizen organizations, determines that the Government of Mexico— 
(A)is elected in free and fair elections; (B)protects the rights of its citizens to organize into political parties; 
(C)protects the rights of its citizens to free speech and the right of the news media to operate without fear of government control or reprisal; (D)protects the rights of its citizens to assemble and to organize associations to advance human rights and economic opportunities; and 
(E)receives fair and impartial litigation of suits and trials according to the rule of law in a transparent justice system,the President shall so certify to Congress. 4.Sense of Congress that NAFTA not be expandedUntil such time as the conditions described in section 3(b) are met, it is the sense of Congress that the President should not engage in negotiations to expand NAFTA to include other countries and that trade promotion authority should not be renewed with respect to the approval of any such expansion of NAFTA. 
5.DefinitionsIn this Act: (1)NAFTAThe term NAFTA means the North American Free Trade Agreement entered into between the United States, Canada, and Mexico on December 17, 1992. 
(2)NAFTA partyThe term NAFTA Party means the United States, Canada, or Mexico. (3)United States–Mexico border zoneThe term United States–Mexico border zone means the area that comprises the 12-mile zone on the Mexican side of the United States–Mexico border and the counties within any State of the United States that are contiguous with Mexico. 
